Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: Display Device and Pixel Circuit Having On-Bias Stress Control.
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the details regarding the bias period in claim 8, and the transistor configurations during the bias period are found to be novel and non-obvious in view of the prior art. Furthermore, the details regarding the timing of signals applied to the 3-2th transistor are found to be novel and non-obvious in view of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2018/0005576 A1, hereinafter “Yoon”, in view of Lee et al., US 20100079361 A1, hereinafter “Lee”.
Regarding claim 1, Yoon teaches a display device (fig. 1, device 100, ¶ 59) comprising: a display panel (fig. 1, panel 110, ¶ 59) in which a plurality of scan lines (fig. 1, gate lines GL, ¶ 63), a plurality of data lines (fig. 1, data lines DL, ¶ 63), and a plurality of sub-pixels are disposed (fig. 1, pixels P, ¶ 63); a scan driver which drives the plurality of scan lines (fig. 1, elements 130 and 150, ¶ 61 and 68); and a data driver which drives the plurality of data lines (fig. 1, data driving circuit 140, ¶ 62), wherein each of the plurality of sub-pixels includes: a light emitting element (fig. 11, OLED); a driving transistor (fig. 11, DT, ¶ 143) which includes: a first node electrically connected to a high potential voltage (see connection to VDD), a second node that is a gate node, and a third node electrically connected to an anode electrode of the light emitting element (fig. 11, see connection of DT to anode of OLED), wherein the driving transistor drives the light emitting element (¶ 151-154); a 3-1th transistor electrically connected between the first node and the high potential voltage (fig. 11, T3); a 1-1th transistor electrically connected between the second node and a 1-1th data line (fig. 11, T1 disposed between gate of DT and data line); a second transistor electrically connected between the third node and an initialization voltage line (fig. 11, T2); a first capacitor, one end of which is electrically connected to the second node and the other end of which is electrically connected to the anode electrode (fig. 11, C1); and a second capacitor, one end of which is electrically connected to the high potential voltage and the other end of which is electrically connected to the anode electrode (C2).
	Yoon does not specifically teach a 1-2th transistor electrically connected between the second node and a 1-2th data line.
	Lee teaches a 1-2th transistor electrically connected between the second node and a 1-2th data line (fig. 15, Qs3 connected between gate of driving transistor Qd and a 1-2th data line Vb which carries black data voltage).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Yoon and Lee in order to include the “1-2th transistor”. Lee teaches in fig. 11, a pixel circuit similar to that of Yoon wherein the data line Vd carries the data signal Vdata and a reference signal Vb (see fig. 12). Lee, further teaches in fig. 15 that a dedicated transistor can be utilized to provide the Vb voltage to the driving transistor. One would have been motivated to make such a combination since Lee teaches in ¶ 97 that utilizing such a configuration would have yielded the same result of providing the data and reference voltages as required.

	Regarding claim 2, Yoon teaches that the display device is driven with separation of a refresh period and a horizontal holding period (fig. 5, ¶ 94), and wherein the refresh period comprises a first period, a second period, a third period, and a fourth period (¶ 130, fig. 12, periods t1-t4).

	Regarding claim 3, Yoon teaches that during the first period (fig. 12, t1), the second transistor is turned on (scan2 is high), and the 3-1th transistor is turned off (EM is low).
	Yoon does not specifically teach that the 1-1th transistor is turned off, the 1-2th transistor is turned on.
	Lee, however, teaches that two separate transistors may be connected to the gate of the driving transistor (fig. 15, Qs1 and Qs3), which provide the Vdata and Vb (Vref) signals. 
	The combination of Yoon and Lee teaches that the 1-1th transistor is turned off (note that per fig. 12 of Yoon, Vdata is only provided during t3. Since per Lee, Qs1 provides Vdata, Qs1 which is analogous to the 1-1th transistor would be turned off during t1), the 1-2th transistor is turned on (fig. 12 of Yoon, Vref is provided during t1. Since per Lee, Qs3 provides Vref or Vb, Qs3 which is analogous to the 1-2th transistor would be turned on during t1).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Yoon and Lee in order to include the “1-2th transistor”. Lee teaches in fig. 11, a pixel circuit similar to that of Yoon wherein the data line Vd carries the data signal Vdata and a reference signal Vb (see fig. 12). Lee, further teaches in fig. 15 that a dedicated transistor can be utilized to provide the Vb voltage to the driving transistor. One would have been motivated to make such a combination since Lee teaches in ¶ 97 that utilizing such a configuration would have yielded the same result of providing the data and reference voltages as required.

	Regarding claim 4, Yoon teaches that during the second period (fig. 12, t2), the second transistor is turned off (scan 2 is low), and the 3-1th transistor is turned on (EM is high).
	Yoon does not specifically teach that 1-1th transistor is turned off, the 1-2th transistor is turned on.
	Lee, however, teaches that two separate transistors may be connected to the gate of the driving transistor (fig. 15, Qs1 and Qs3), which provide the Vdata and Vb (Vref) signals. 
	The combination of Yoon and Lee teaches that during the second period the 1-1th transistor is turned off (note that per fig. 12 of Yoon, Vdata is only provided during t3. Since per Lee, Qs1 provides Vdata, Qs1 which is analogous to the 1-1th transistor would be turned off during t2), the 1-2th transistor is turned on (fig. 12 of Yoon, Vref is provided during t2. Since per Lee, Qs3 provides Vref or Vb, Qs3 which is analogous to the 1-2th transistor, would be turned on during t2).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Yoon and Lee in order to include the “1-2th transistor”. Lee teaches in fig. 11, a pixel circuit similar to that of Yoon wherein the data line Vd carries the data signal Vdata and a reference signal Vb (see fig. 12). Lee, further teaches in fig. 15 that a dedicated transistor can be utilized to provide the Vb voltage to the driving transistor. One would have been motivated to make such a combination since Lee teaches in ¶ 97 that utilizing such a configuration would have yielded the same result of providing the data and reference voltages as required.

	Regarding claim 5, Yoon teaches that during the third period (fig. 12, t3), the second transistor is turned off (scan 2 is low), and the 3-1th transistor is turned off (EM is low).
	Yoon does not teach that the 1-1th transistor is turned on, the 1-2th transistor is turned off.
	Lee, however, teaches that two separate transistors may be connected to the gate of the driving transistor (fig. 15, Qs1 and Qs3), which provide the Vdata and Vb (Vref) signals. 
	The combination of Yoon and Lee teaches that during the third period the 1-1th transistor is turned on (note that per fig. 12 of Yoon, Vdata is only provided during t3. Since per Lee, Qs1 provides Vdata, Qs1 which is analogous to the 1-1th transistor would be turned on during t3), the 1-2th transistor is turned off (fig. 12 of Yoon, Vref is not provided during t3. Since per Lee, Qs3 provides Vref or Vb, Qs3 which is analogous to the 1-2th transistor, would be turned off during t3).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Yoon and Lee in order to include the “1-2th transistor”. Lee teaches in fig. 11, a pixel circuit similar to that of Yoon wherein the data line Vd carries the data signal Vdata and a reference signal Vb (see fig. 12). Lee, further teaches in fig. 15 that a dedicated transistor can be utilized to provide the Vb voltage to the driving transistor. One would have been motivated to make such a combination since Lee teaches in ¶ 97 that utilizing such a configuration would have yielded the same result of providing the data and reference voltages as required.

	Regarding claim 6, Yoon teaches that during the fourth period, the 1-1th transistor, and the second transistor are turned off (both scan1 and scan2 are low), and the 3-1th transistor is turned on (EM is high).
	Yoon does not teach the 1-2th transistor.
	Lee, however, teaches that two separate transistors may be connected to the gate of the driving transistor (fig. 15, Qs1 and Qs3), which provide the Vdata and Vb (Vref) signals.
	Note that as established above, Lee teaches that the T1 transistor of Yoon can be replaced with two separate transistors Qs1 and Qs3. In other words, T1 (or Qs1 of Lee in fig. 11) functions as both Qs1 and Qs3 (Lee, fig. 15). As such, the combination of Yoon and Lee teaches that in the fourth period, the 1-1th and the 1-2th transistor are turned off since during t4 of Yoon, Scan1 is low. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Yoon and Lee in order to include the “1-2th transistor”. Lee teaches in fig. 11, a pixel circuit similar to that of Yoon wherein the data line Vd carries the data signal Vdata and a reference signal Vb (see fig. 12). Lee, further teaches in fig. 15 that a dedicated transistor can be utilized to provide the Vb voltage to the driving transistor. One would have been motivated to make such a combination since Lee teaches in ¶ 97 that utilizing such a configuration would have yielded the same result of providing the data and reference voltages as required.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of Lee, and further in view of Zhu, US 2017/0221420 A1, hereinafter “Zhu”.
	Regarding claim 7, Yoon and Lee do not teach that each of the sub-pixels further comprises a 3-2th transistor electrically connected between the third node and the anode electrode.
	Zhu, however, teaches that each of the sub-pixels further comprises a 3-2th transistor electrically connected between the third node and the anode electrode (fig. 2, T5).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Yoon and Lee, as applied above, further in view of Zhu. All references provide similar pixel circuits and Zhu further teaches providing a “3-2th” transistor in order to further control the flow of current through the OLED unit, motivating one of ordinary skill to make such a combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621